ORDER
PER CURIAM.
Ulysses McCluster (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing. Movant contends the motion court erred in denying his Rule 29.15 motion because Movant’s trial counsel was ineffective (1) for failing to advise Movant of his right to testify regardless of counsel’s recommendation not to testify, and for failing to call Movant as a witness at trial, and (2) for failing to object and/or request a mistrial when jurors saw Movant in handcuffs, and when the bailiff kept his foot on Movant’s chair throughout the trial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).